Title: From Thomas Jefferson to André Limozin, 28 June 1788
From: Jefferson, Thomas
To: Limozin, André


          
            
              Sir
            
            Paris June 28. 1788.
          
          I think I recollect to have written, about a year ago, to Virginia for a small package of tobacco of a particular quality made on my own estate. It was intended for a friend in France who makes his own snuff and was curious to try tobacco of the first quality. This may be the package which you are so kind as to mention in your letter of the 25th. instant. I am in hopes there are in the same package one or two ears of Indian corn (Maïs) of a particular kind, which I also wrote for, and which I am anxious to receive. Be so good as to open the package. If there be tobacco in it, and it occasions any difficulty I would not wish you to give yourself trouble about it, but rather to abandon it. When I wrote for it, I supposed the prohibitions extended only to the sale of tobacco.
          A treaty of alliance between England and Prussia was signed on the 13th. instant. Sweden is believed to have given out a declaration of the reasons of her arming, which has very much the air of a declaration of war against Russia. We have not yet seen it here. It would not be unexpected to hear that she has commenced hostilities. She is subsidized by England, and if she does begin a war, we must beleive it to be on the instigation of England with a view to bring on a general war. This power with Denmark and Holland ranging themselves on the side of England, destroys the equilibrium of power at sea, which we had hoped was established. I am with great esteem, Sir, your most obedt. humble servt,
          
            Th: Jefferson
          
        